Per Curiam.

There is no case in which the court have refused to order an exoneretur, where the surrender has been made within the eight days. Such a surrender is a compliance with the condition of the recognizance. By the universality and uniform application of this rule, it has now grown into a matter of right. Technically speaking, it cannot be pleaded, and so it is not de jure. The relief is. on motion, and not by plea, and the court always require the costs in the suit on the recognizance tobe paid, and so far, and no farther, it is ex gratia. We are not to look into the merits of the original suit, nor are we to inquire whether the bail be indemnified or not. It is enough that the surrender has been made within the time required by the rules of the court. We have before decided, that we would relieve on motioii, after a default, if the principal had been discharged by the insolvent act.*
«ule granted.